CROW, Judge,
concurring in part and dissenting in part.
I concur in the principal opinion except the portion allowing Defendants to maintain the existing cattle guard and construct another.
*800As reported in the principal opinion, throughout the time the prescriptive easement was ripening, there was never a gate or cattle guard on the road except the gate maintained by Plaintiffs and their predecessors at the east end of the road where it enters Plaintiffs’ property. Additionally, there was uncontradicted evidence that since 1963, no cattle had been pastured on Defendants’ land. There was also uncontradicted evidence that some time before 1963, a fence had existed south of the road and cattle had been pastured south of the fence, which kept them off the road. That fence has since “deteriorated away.”
Now, Defendants want to pasture cattle on their land. Obviously, Defendants could build a fence along the old fence line south of the road, thereby enclosing their cattle and keeping them off the road. However, it is inferable that the cattle guard (or guards) cost less than a new fence.
In Huter v. Birk, 510 S.W.2d 177, 183 (Mo.1974), the court held:
“We are of opinion that under modern conditions the better rule is that which prohibits the servient owner from erecting gates or bars across the road where the owner of the dominant estate has used said road uninterruptedly under an adverse claim of right for [the period of prescription], or more, without gates or bars.”
In Massee v. Schiller, 243 Ark. 572, 420 S.W.2d 839 (1967), discussed in and relied upon by the principal opinion, there was a dissent embraced by three judges. It said, in part:
“... in purchasing or improving property one should be entitled to rely on reasonable permanence of the access as it exists. Having to drive through a cow pasture to reach a proposed home site would materially affect the desires of many people to make substantial improvements. Therefore, in my opinion, today’s decision will materially reduce the market value of the property of many of our citizens, who through the years have come to rely on roads acquired by prescription.”
Id. 420 S.W.2d at 847.
The principal opinion saddles Plaintiffs with the inconvenience and the diminution in value of their property that will inevitably result from the cattle guard (or guards) and the presence of cattle on the road. No such burdens existed throughout the period that the prescriptive easement was ripening. The principal opinion therefore erodes the prescriptive easement at the expense of the owners of the dominant estate. To me, that is contrary to Huter, 510 S.W.2d at 183.